UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________
                                  )
KHADIM ALKANANI,                  )
                                  )
                 Plaintiff,       )
                                  )
           v.                     )               Civil Action No. 09-CV-1607 (KBJ)(AK)
                                  )
AEGIS DEFENSE SERVICES, LLC,      )
and AEGIS DEFENCE SERVICES        )
LIMITED,                          )
                                  )
                 Defendants.      )
                                  )
_________________________________ )

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Magistrate Judge Kay’s August 7, 2013,

Report and Recommendation addressing the motion for summary judgment (ECF No.

47) filed by Defendant Aegis Defense Services, LLC (“Aegis LLC”). (Report and

Recommendation, ECF No. 61.) 1 Plaintiff Khadim Alkanani brought this action seeking

to hold Aegis LLC and Aegis Defence Services Limited (“Aegis UK”) and several

unidentified Aegis employees and/or agents liable for injuries Plaintiff suffered when

an unidentified Aegis UK security guard at a checkpoint in Iraq fired his weapon at

Plaintiff’s vehicle and struck Plaintiff’s foot. (See Compl., ECF No. 1; Report and

Recommendation at 2.) Aegis LLC contended that there were no grounds to hold it

liable for the actions of an employee of Aegis UK. (Report and Recommendation at 5.)

In response, Plaintiff advanced three theories for establishing Aegis LLC’s liability: (1)



1
 Magistrate Judge Kay addressed Defendant Aegis UK’s motion to dismiss (ECF No. 48) in a separate
Report and Recommendation (ECF No. 62).
the alter ego theory; (2) the successor liability theory; and (3) the agency theory. (Id.)

Plaintiff also sought additional discovery. (Id.)

         After considering the parties’ motions in the course of a detailed Report and

Recommendation, Magistrate Judge Kay concluded that none of Plaintiff’s theoretical

bases for jurisdiction won the day, and recommended that this Court grant Aegis LLC’s

motion for summary judgment and deny Plaintiff’s request for additional discovery.

(Id. at 12.)

         The Report and Recommendation also advised the parties that under the

provisions of Local Rule 72.3(b) of the United States District Court for the District of

Columbia, any party who objects to the Report and Recommendation must file a written

objection with the Clerk of the Court within 14 days of the party’s receipt of the Report

and Recommendation. (Report and Recommendation at 12.) As of this date—over one

month after the Report and Recommendation was issued—no objections have been

filed.

         After consideration of the Magistrate Judge Kay’s Report and Recommendation,

the absence of any party’s objections thereto, the entire record before the Court, and the

applicable law, the Court will adopt Magistrate Judge Kay’s Report and

Recommendation in its entirety. Accordingly, it is hereby

         ORDERED that the Report and Recommendation (ECF No. 61) is ADOPTED in

its entirety; and it is

         FURTHER ORDERED that in accordance with the Report and

Recommendation, Defendant Aegis LLC’s motion for summary judgment (ECF No. 47)

is GRANTED; and it is



                                              2
      FURTHER ORDERED that all claims against Aegis LLC are DISMISSED with

prejudice.



DATE: September 16, 2013                     Ketanji Brown Jackson
                                             KETANJI BROWN JACKSON
                                             United States District Judge




                                    3